Judgment unanimously affirmed. Memorandum: The evidence was of sufficient quantity and quality to establish defendant’s guilt of first degree man*997slaughter and to disprove the defense of justification beyond a reasonable doubt, particularly in view of the uncontroverted evidence that defendant stabbed the victim 25 times (see, People v Bleakley, 69 NY2d 490; People v McManus, 67 NY2d 541, 546-547; People v King, 128 AD2d 806). We have reviewed defendant’s remaining claims and find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — manslaughter, first degree; criminal possession of weapon, fourth degree.) Present — Denman, J. P., Green, Pine, Balio and Davis, JJ.